Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/2/21 and 5/21/21 were filed and the submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The title of the invention (i.e., “ASSEMLBY APPARATUS”) is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by the Great Britain Application (GB 2068891) (See IDS).   
Exhibit A) comprising: 
a gripping section or gripping finger (1) (see Fig. 1) capable of gripping the first component; a correcting section or alignment section (2) capable of correcting or providing an alignment a  positional shift of the first component relative to the second component; and a driving section (4) capable of driving the correcting section (2), wherein the correcting section (2) includes: a first mechanism (6) connected to the gripping section (1); and a second mechanism (13) connected to the driving section, the first mechanism (6) has a first tapered portion (14, 15, and 16) on a surface opposite to the gripping section (1), the second mechanism has a second tapered portion (17, 18) on a surface opposite to the driving section (4), the second tapered portion having a substantially identical shape to the first tapered portion (see Exhibit A), and the first tapered portion is placed on the second tapered portion.           
                        
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


RE claim 3, Fig. 1 of the Great Britain Application’s Gripper (GB 2068891) also shows the box (6) has a through hole (10) on a side toward the driving section, and the second mechanism further includes a connecting portion (3, 11) which connects the driving section (3) to the plate (13) through the through hole (10).
	RE claim 4, Fig. 1 of the Great Britain Application’s Gripper (GB 2068891) also provides 
an elastic member (19 and 20), compressed springs, (See Page 2, liens 114-127) configured to accumulate energy when the second mechanism is driven by the driving section such that the second tapered portion separates from the first tapered portion, and urge the first mechanism in a direction in which the first tapered portion approaches the second tapered portion.

Claim 1 is rejected under 35 U.S.C. 102(a) (1) as being anticipated by the German Application (DE 20 2014 005 583) (See IDS).   
RE claim 1, by the German Application (DE 20 2014 005 583) discloses an assembly apparatus (See Figs. 1-9), capable of assembling or providing an alignment to a first component and a second component, the assembly apparatus (See Exhibit B) comprising: 
a gripping section or gripping finger (13, 18) (see Fig. 7) capable of gripping the first component; a correcting section or alignment section (4) capable of correcting or providing an alignment a  positional shift of the first component relative to the second component; and a driving section (12, 14) capable of driving the correcting section (4),  
                        
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

Exhibit B
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Yamane ‘412 shows three jaws for alignment.

Lord ‘541 and Neumann ‘128 provide a robot hand with replaceable jaws.
Mori ‘322 and Ishikawa ‘321 display a robotic gripper.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL T CHIN whose telephone number is (571)272-6922. The examiner can normally be reached M-F 8:00 AM-4:30 PM.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571) 272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL T CHIN/Primary Examiner, Art Unit 3651